  Case 18-43338       Doc 25     Filed 03/19/19 Entered 03/19/19 10:18:37             Desc Main
                                   Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA
In re:

Thomas Gerard Nerburn,                                      BKY Case No. 18-43338

            Debtor.                             Chapter 13
______________________________________________________________________________

                           ORDER TO SHOW CAUSE
______________________________________________________________________________

         At Minneapolis, Minnesota, March 19, 2019.

         This chapter 13 case’s petition date is October 25, 2018. New Local Form 1009-1 and

amended Local Rule 1009-1 took effect on May 1, 2018, and apply to all amendments to

petitions and schedules filed on and after that date. See LOCAL FORM 1009-1 (05/18) and LOC.

R. BANKR. P. (D. MINN.) 1009-1. It has come to the Court’s attention that on March 6, 2019, the

attorney for the debtor, Jeffrey A. Leiviska, filed amended schedules that failed to comply with

the local rule or the local form. ECF No. 23.1 On March 7, 2019, Mr. Leiviska was contacted by

a case administrator from the Court and he was informed that the amended schedules were

defective, as identified above. That same communication requested that Mr. Leiviska either:

file amended schedules with the changes identified by redline/strikeout; or, that he submit Local

Form 1009-1, identifying the changes in the amended schedules,2 by no later than Wednesday,

March 13, 2019. Mr. Leiviska has failed to do so. Accordingly,

         IT IS ORDERED that there will be a hearing on April 3, 2019, at 9:30 a.m., in


         1
        Mr. Leiviska also filed the amended schedules––as well as a modified chapter 13 plan
at ECF No. 22––in violation of Local Rule 9004-1(e), dealing with the filing of scanned
documents. See LOC. R. BANKR. P. (D. MINN.) 9004-1(e).
         2
         If Mr. Leiviska chose the latter, he was also instructed to contact the case
administrator, who would provide instructions for submission of the document to the CM/ECF
“inbox.”
                                                                             NOTICE OF ELECTRONIC ENTRY AND
                                                                             FILING ORDER OR JUDGMENT
                                                                             Filed and Docket Entry made on03/19/2019
                                                                             Lori Vosejpka, Clerk, by JS
  Case 18-43338       Doc 25    Filed 03/19/19 Entered 03/19/19 10:18:37           Desc Main
                                  Document     Page 2 of 2


Courtroom No. 7 West, United States Courthouse, 300 South Fourth Street, Minneapolis,

Minnesota, before Judge Michael E. Ridgway, and Jeffrey A. Leiviska shall appear to show

cause why sanctions, including, but not limited to, a monetary sanction payable to the Clerk of

United States Bankruptcy Court, should not be imposed upon him.



                                                    /e/ Michael E. Ridgway
                                                    ______________________________
                                                    Michael E. Ridgway
                                                    United States Bankruptcy Judge




                                                2
